Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/480,318 filed on July 24, 2019. Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.
Claim 12 recites a neural network entity…, comprising: an input interface…; a processing component…; an output interface... Thus, applying the broadest reasonable interpretation in light of the specification, the input interface, the processing component and the output interface can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claim is directed to "an apparatus" comprising software per se. Because of this, claim 12 lacks the necessary structural elements to be an apparatus. Therefore, the claim fails to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muddu et al. (US 9,516,053) hereinafter “Muddu”.
Claim 1
Muddu teaches a method for predicting one or more events, the method comprising:
10a) generating, for features of each of at least two feature types, an intermediate representation using a representation learning model for the at least two feature types [i.e. uing semantic layer and machine learning layer/model for generating relationship graph for various reasons such as detecting users and/or devices/clusters abnormally accesses/reputations, that prepare/predict an incoming events] (Muddu, figure 2; col. 13, lines 12-25; col. 21, line 63-col. 22, line 3; col. 39, line 64-col. 40, line 5; col. 90, lines 51-61; col. 91, lines 14-18), 
b) analyzing the intermediate representations of the at least two feature types using a neural network and at least one 15neural network model so as to provide a joint representation for predicting certain events [i.e. analyzing the nodes representing of the devices and/or the users using the machine learning model to generate and track probability of association between each 
c) determining one or more actions to be taken based on the one or more events predicted by the joint representation [i.e. providing a platform to detect, analyzes, respond to and automate actions that provides a comprehensive solution to the security related issues in the network environment] (Muddu, col. 10, lines 29-34; col. 16, lines 1-7; col. 37; lines 16-18).  

Claim 2
Muddu teaches the method according to claim 1, wherein the at least two feature types include device features and user features, and wherein device features and/or the user features are preprocessed to provide the features in a predefined format for further processing [i.e. the user and device data are “data pre-processing” comprises data intake and preparation stage] (Muddu, figure 8; col. 19, lines 65-67; col. 20, lines 1-5, 49-67; col. 21, lines 1-3; col. 23, lines 9-13).  

Claim 253
Muddu teaches the method according to claims 1, wherein request features of requests are preprocessed to identify unique or consecutive requests (Muddu, col. 19, lines 65-67; col. 20, lines 1-5, 61-65; col. 39, line 64-col. 40, line 6).  

Claim 4
Muddu teaches the method according to claim 1, wherein the one or more actions are for operating a network and the one or more actions are translated into one or more 30operations for 

Claim 5
Muddu teaches the method according to claim 1, wherein past events and representations of features associated with the past events are stored in aWO 2018/149530PCT/EP2017/081257 - 25 - database connected to the neural network and used to train the neural network [i.e. the event data that underlies notification or that gives rise to detection are persistently stored in a database] (Muddu, col. 16, lines 7-29).  

Claim 6
Muddu teaches the method according to claim 1, wherein the at least two feature types include device features and user features, and wherein the device 5features are analyzed only if one or more of values of the devices features are within a predetermined range [i.e. the anomaly score is a value in a specified rage, for example the value between 0 and 10, with o being the least anomalous and 10 being the most anomalous] (Muddu, col. 59, lines 32-36).  

Claim 7
Muddu teaches the method according to claim 4, wherein said the one or more events are security events and said the one or more operations are operations for countermeasures against a breach of 10security related to the security events [i.e. providing comprehensive solution to the security related issues] (Muddu, col. 10, lines 29-34).  

Claim 8


Claim 9
Muddu teaches the method according to claim 8, wherein consecutive ones of the requests having a same request key are merged into a common single request [i.e. the user level topology allows for merging user requests into common single request (group), the topology being a network operator predefined attribute] (Muddu, figure 19; col. 15, lines 51-54; col. 46, lines 29-44).  

Claim 2010
Muddu teaches the method according to claim 1, wherein:
a request feature of a request specifies a domain type, a content type, a protocol type or the like [i.e. various data intake stages are obtained from different data sources include: domain controller, DNS, host configuration protocol, etc.] (Muddu, col. 21, lines 30-58); 
a device feature of a device specifies a geolocation, a power-consuming pattern, on-off-pattern, data volume sent and/or received, data traffic patterns for sent or received data of the device or the like [i.e. threats review page includes devices location] (Muddu, col. 78, lines 4-32); 


Claim 12
Muddu teaches a neural network entity for predicting certain events, comprising:
an input 15interface configured to receive intermediate representations for features of each of at least two feature types which were learned using a representation learning model for the at least two feature types [i.e. uing semantic layer and machine learning layer/model for generating relationship graph for various reasons such as detecting users and/or devices/clusters abnormally accesses/reputations, that prepare/predict an incoming events] (Muddu, figure 2; col. 13, lines 12-25; col. 90, lines 51-61; col. 91, lines 14-18);
a processing component connected to the input interface and configured to analyze the intermediate representations for the features by using at least one neural network model to generate a joint representation for predicting the certain events, based on a result of the analysis [i.e. analyzing the nodes representing of the devices and/or the users using the machine learning model to generate and track probability of association between each user and possible chine identifiers for predicting/prepared incoming events] (Muddu, figure 4 (330, 350) & figure 10; col. 38, lines 65-67; col. 39, lines 45-54; col. 29, lines 18-27; col. 68, lines 44-48); and  
20an output interface configured to provide the joint representation for use in predicting an existence or occurrence of at least one of the certain events [i.e. providing a platform to detect, 

Claim 2016
Muddu teaches the method according to claim 4, wherein the network comprises a plurality of computing devices used by one or more users, wherein the features of the at least two feature types include one or more device features of the computing devices, one or more user features of the users and one or more request features of requests initiated by the users [i.e. the user and device data, are data intake and preparation stage, that are monitored and obtained via user inputs/initiating] (Muddu, figure 8; col. 19, lines 65-67; col. 20, lines 1-5, 49-67; col. 21, lines 1-3; col. 23, lines 9-13; col. 72, lines 21-60), and wherein the network is a communications network and the one or more events predicted by the joint representation are security events [i.e. providing a platform to detect, analyzes, respond to and automate actions that provides a comprehensive solution to the security related issues and to predict events in the network environment] (Muddu, col. 10, lines 29-34; col. 16, lines 1-7; col. 37; lines 16-18).

Claim 13 does not teach or define any new limitation other than above claim 12. Therefore, claim 13 is rejected for similar reasons. 
Claim 14 does not teach or define any new limitation other than above claim 13. Therefore, claim 14 is rejected for similar reasons. 
Claim 15 does not teach or define any new limitation other than above claim 1. Therefore, claim 15 is rejected for similar reasons. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.